     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 1 of 13


 1   KEKER, VAN NEST & PETERS LLP            MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest - # 84065            Richard S. Taffet (pro hac vice)
 2   rvannest@keker.com                      richard.taffet@morganlewis.com
     Eugene M. Paige - # 202849              101 Park Avenue
 3   epaige@keker.com                        New York, NY 10178-0060
     Cody S. Harris - #255302                Telephone: (212) 309-6000
 4   charris@keker.com                       Facsimile: (212) 309-6001
     Justina Sessions - # 270914
 5   jsessions@keker.com                     MORGAN, LEWIS & BOCKIUS LLP
     633 Battery Street                      Willard K. Tom (pro hac vice)
 6   San Francisco, CA 94111-1809            willard.tom@morganlewis.com
     Telephone:     (415) 391 5400           1111 Pennsylvania Avenue NW
 7   Facsimile:     (415) 397 7188           Washington, DC 20004-2541
                                             Telephone: (202) 739-3000
 8   CRAVATH, SWAINE & MOORE LLP             Facsimile: (202) 739-3001
     Gary A. Bornstein (pro hac vice)
 9   gbornstein@cravath.com                  MORGAN, LEWIS & BOCKIUS LLP
     Yonatan Even (pro hac vice)             Geoffrey T. Holtz (SBN 191370)
10   yeven@cravath.com                       gholtz@morganlewis.com
     825 Eighth Avenue                       One Market, Spear Street Tower
11   New York, New York 10019-7475           San Francisco, CA 94105-1596
     Telephone: (212) 474-1000               Telephone: (415) 442-1000
12   Facsimile: (212) 474-3700               Facsimile: (415) 442-1001

13   Attorneys for Defendant
     QUALCOMM INCORPORATED
14

15                          UNITED STATES DISTRICT COURT

16                       NORTHERN DISTRICT OF CALIFORNIA

17                                   SAN JOSE DIVISION

18   FEDERAL TRADE COMMISSION                   Case No. 5:17-cv-00220-LHK

19                      Plaintiff,              DEFENDANT QUALCOMM
                                                INCORPORATED’S REPLY IN
20               vs.                            SUPPORT OF MOTION FOR STAY
                                                PENDING APPEAL
21   QUALCOMM INCORPORATED,
     a Delaware corporation
22                                              Dept.:    Courtroom 8, 4th Floor
                        Defendant.              Judge:    Hon. Lucy H. Koh
23

24

25

26

27

28


               QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                   Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 2 of 13


 1          In its Motion For Stay Pending Appeal (ECF No. 1495, the “Mot.”), Qualcomm

 2   demonstrated that, absent a stay, the Order would cause Qualcomm irreparable harm, that

 3   Qualcomm’s appeal raises serious questions on which Qualcomm has a fair prospect of success,

 4   and that staying the injunction pending appeal will not impair but rather further the public

 5   interest. On June 11, 2019, the Federal Trade Commission (“FTC”) filed its Opposition. (ECF

 6   No. 1500, the “Opp.”.) The FTC’s Opposition does nothing to undermine the strong justification

 7   for a stay of the Order pending appeal; all of the factors applied by the Ninth Circuit strongly

 8   weigh in favor of a stay.

 9          Qualcomm focuses its Reply on the irreparable harm prong of the stay test, and

10   specifically on certain fundamental errors in the FTC’s discussion of that factor, which

11   mischaracterizes Qualcomm’s business and the cellular industry. Qualcomm only briefly

12   discusses the other two prongs of the stay test and some of the many misstatements in the amicus

13   briefs from LG Electronics (“LGE”) and ACT The App Association (“ACT”).

14          A.      Qualcomm Has Shown That It Will Be Irreparably Harmed Absent a Stay.
15          Absent a stay, Qualcomm will suffer irreparable harm from implementing each of the first

16   two provisions of the injunction, 1 which require Qualcomm to (1) negotiate new agreements with

17   many licensees; (2) sell chips to unlicensed customers; and (3) grant exhaustive licenses to chip

18   makers. (Mot. at 7-10; ECF No. 1495-1 (“Rogers Decl.”) ¶¶ 5-9.)

19                  1.      Qualcomm will suffer irreparable harm if it is compelled to negotiate
                            new agreements with many OEMs in view of the Order.
20

21          Qualcomm showed in its Motion that if it is required to enter into new license agreements

22   during an appeal, there is no practical way to undo those agreements if Qualcomm prevails on

23   appeal, causing irreparable harm. (Mot. at 9-10; Rogers Decl. ¶ 8.) In response, the FTC makes

24   two misplaced assertions. First, the FTC asserts that Qualcomm would not be harmed because

25   the Order allows it to obtain “fair value” for its SEPs. (Opp. at 6.) This response is a red herring.

26
     1
27     Should the Court determine that the irreparable harm Qualcomm would suffer as a result of
     provisions (1) and (2) of the injunction does not warrant a stay of the entire Order, Qualcomm
28   respectfully submits that the Court should enter a partial stay of only provisions (1) and (2) of the
     injunction.
                                                   1
                  QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                      Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 3 of 13


 1   The FTC’s main goal in this case was to lower Qualcomm’s royalty rates; the Court concluded—

 2   and the Order states—that Qualcomm’s rates are “unreasonably high” (Order at 157). Any

 3   negotiation or renegotiation that would take place in the shadow of the Order (absent a stay)

 4   would thus prejudice Qualcomm, not because of the loss of any purported leverage based on

 5   Qualcomm’s chip supply, but because of the need to negotiate in the shadow of an Order that

 6   declares—erroneously, in Qualcomm’s view—that Qualcomm’s typical licensing terms are

 7   unreasonable. (Mot. at 9; Rogers Decl. ¶ 7.) Licensees in these negotiations are likely to use

 8   tactics to further harm Qualcomm, such as stopping payment of royalties under valid contracts,

 9   even if temporarily. (See Mot. at 10; Rogers Decl. ¶ 9; Han Decl. ¶ 8.) For example, Huawei

10   stopped paying royalties to Qualcomm for a period of time during ongoing licensing

11   negotiations—even though it has an active license agreement—resulting in significant lost royalty

12   revenue to date. (Han Decl. ¶ 8.)

13          The FTC’s further assertion that Qualcomm could, upon prevailing on appeal, seek

14   “damages for any past infringement” to overcome the suspension of royalty payments is likewise

15   erroneous. (Opp. at 6.) In this payment suspension case, the licensee still retains its license. But

16   it is hornbook law that a license is a defense to a patent infringement claim. 35 U.S.C. § 271(a)

17   (“Except as otherwise provided in this title, whoever without authority makes, uses, offers to sell,

18   or sells any patented invention . . . infringes the patent”) (emphasis added); De Forest Radio Tel.

19   & Tel. Co. v. United States, 273 U.S. 236, 242 (1927). Thus, the FTC’s proposed solution

20   completely lacks merit. And absent a stay, if Qualcomm were forced to agree to a license with

21   reduced royalties, Qualcomm could not recover its lost royalty revenue if it prevailed on appeal.

22   (Han Decl. ¶ 6.) This irrecoverable loss of revenue constitutes irreparable harm.

23          Moreover, any royalty concessions to one licensee can cause irreparable harm to

24   Qualcomm as a result of the effect on other licensees because of the non-discrimination provision

25   of Qualcomm’s FRAND commitment or “most favored” provisions in some of Qualcomm’s

26   license agreements. And this reduced royalty effect would become further entrenched beyond the

27   appeal because licensing negotiations are often conducted by reference to comparable licenses;

28   licensees would therefore seek to use unjustifiably reduced royalty terms negotiated in the
                                                   2
                  QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                      Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 4 of 13


 1   shadow of the Order as a benchmark for their agreements, artificially lowering the royalties

 2   Qualcomm receives below a reasonable royalty. (Id. ¶ 7; see also Trial Tr. at 1876:7-1877:3

 3   (Nevo) (explaining that Qualcomm’s most-favored royalty rate provisions and non-discrimination

 4   obligations under its FRAND commitments could drive Qualcomm’s royalties to the “lowest

 5   common denominator”).)

 6           Second, the FTC asserts that any harm to Qualcomm is avoidable if Qualcomm negotiates

 7   “short-term or interim licenses”, and that Qualcomm is free to negotiate “contractual provisions

 8   that would mitigate or eliminate any long-term adverse consequences to Qualcomm”. (Opp. at 7.)

 9   This response is entirely impracticable and does nothing to address or mitigate the irreparable

10   harm Qualcomm will suffer.

11          The FTC’s response presupposes that licensees will simply accept “interim licenses” and

12   contractual provisions that would mitigate lasting harm to Qualcomm; however, nothing in the

13   Order mandates licensees to accept the interim license agreements and the damage-mitigating

14   provisions the FTC hypothesizes. (Han Decl. ¶¶ 4-5.) Qualcomm’s experience from past

15   licensing negotiations is that licensees value the stability and certainty of long-term agreements.

16   (Id. ¶ 5.) Licensees are unlikely to accept provisions that create uncertainty, such as contingent

17   future payment of additional royalties for devices that already have been manufactured and sold,

18   simply to benefit Qualcomm. (Id.) And even if some licensees would be open to negotiating

19   such provisions, such provisions will not be agreed to for free—licensees would demand

20   concessions on other license terms, including reduced royalty rates. (Id.) These concessions

21   would themselves cause irreparable harm to Qualcomm, as there would be no way for Qualcomm

22   to recover royalty revenue lost during the pendency of the appeal or to undo other licensing terms

23   and their effects once the appeal is decided. (Id. ¶ 6.) And the FTC proposes no way—because

24   none exists—to restore existing license agreements entered into prior to the interim agreements if

25   Qualcomm prevails on appeal. (See Mot. at 9; Rogers Decl. ¶ 8.)

26          The cases on which the FTC relies for the proposition that there would be no harm from

27   negotiating and renegotiating many new license agreements (Opp. at 3) are nonprecedential and

28   inapposite. In Winding Creek Solar LLC v. Peevy, 2018 WL 1912136, at *1 (N.D. Cal. Apr. 23,
                                                   3
                  QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                      Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 5 of 13


 1   2018), the court concluded that an order that a utility commission use a “readily available”

 2   standard form contract rather than another form contract adjudged illegal, to accomplish the same

 3   result and with the same counterparties, did not cause irreparable harm. Unlike in Winding

 4   Creek, the Order does not permit Qualcomm to comply by using an available and easily

 5   implementable alternative to accomplish the same result, and the contract in that case did not

 6   potentially affect many other contracts through mechanisms like Qualcomm’s FRAND

 7   commitment or “most favored” contractual provisions. Here, Qualcomm would be forced to

 8   radically reshape its licensing business in a way that is unprecedented in the cellular industry,

 9   undo many existing license agreements, and negotiate many new agreements with new

10   counterparties and make exhaustive modem chip sales. (See Trial Tr. at 1418:24-1423:16

11   (Gonell); Rogers Decl. ¶¶ 5-8.) None of the damage resulting from these activities could be

12   remedied if the Order is reversed. And in Overstreet v. Thomas David Medical Centers., P.C.,

13   978 F. Supp. 1313, 1315 (D. Ariz. 1997), the court concluded only that the movant’s claims of

14   expense and extensive business changes were not proven, not that they would not constitute

15   irreparable harm had they been established.

16            LGE’s submission (ECF No. 1501) provides no support for the FTC’s position. Notably,

17   LGE acknowledges that it currently is in “continuing negotiations over the next set of long-term

18   agreements”. (ECF No. 1501-1 at 3 (emphasis added).) The current interim agreement between

19   Qualcomm and LGE was negotiated prior to and free from any effect of the Court’s Order, and

20   entered into after the parties had already reached a mutual understanding of the material terms of

21   a future long-term agreement. (Han Decl. ¶ 13.) This agreement is exceptional and is nothing

22   like the short-term agreements with undefined mitigation provisions that the FTC postulates. (Id.

23   ¶ 16.)

24            Moreover, LGE’s submission (supported by a declaration of an attorney not involved in

25   the license negotiations) misstates the facts, demonstrating the opportunistic use of the Order by

26

27

28
                                                    4
                   QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                       Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 6 of 13


 1   licensees to gain leverage in licensing negotiations with Qualcomm. 2 Indeed, LGE’s public

 2   statements directly contradict its submission to this Court: since filing its amicus brief, LGE has

 3   publicly stated that “[t]here will be no disruption of supplies from Qualcomm”. (Byars Decl. Ex.

 4   B.) And indeed, contrary to LGE’s insinuation (Lee Decl. (ECF No. 1501-2) ¶ 8), Qualcomm

 5   continuously supplied chips to LGE, without any interruption, throughout the negotiations. (Han

 6   Decl. ¶ 15.) Moreover, Qualcomm made a written offer to enter into binding FRAND arbitration

 7   with LGE to try and resolve the dispute, which included an express guarantee of chip supply

 8   during the pendency of the arbitration, but LGE declined that offer. (Han Decl. ¶ 17.)

 9                   2.      Qualcomm will suffer irreparable harm if it is compelled to sell chips
                             to unlicensed OEMs.
10

11           Qualcomm also demonstrated in its Motion that it will face irreparable harm if it must sell

12   modem chips to unlicensed OEMs while the appeal is pending. (Mot. at 8-9.) OEMs would

13   claim that such sales exhaust Qualcomm’s rights to seek royalties for its SEPs, and as a result

14   Qualcomm would be unable to recover the fair value of its patents from them. (Mot. at 8; see

15   Rogers Decl. ¶ 6.) The FTC asserts that Qualcomm can avoid this harm if it “price[s] its modem

16   chips to reflect the fair value of its patents”. (Opp. at 5.)

17           But the FTC’s argument fails to recognize that, at least so long as other chip makers are

18   not licensed and thus do not price into their chip offerings the cost of Qualcomm’s patents, this

19   would leave Qualcomm in the untenable position of either charging much more for its chips than

20   do its competitors (and therefore likely losing the sales), or reducing its chip prices so that, once

21   again, they do not reflect the fair value of Qualcomm’s patents. Whether it is losing chip sales or

22   the ability to recover for the value of its SEPs, Qualcomm is irreparably harmed.

23

24
     2
       Qualcomm objects to the amicus submission by LGE based on LGE’s refusal to seek
25   Qualcomm’s consent before filing and LGE’s refusal to participate in meaningful discovery or to
     be cross-examined by Qualcomm in this case. (See Qualcomm’s pre-trial Motion in Limine
26   concerning LGE (ECF No. 944).) LGE should not be permitted to make self-serving statements
     under the guise of an amicus submission while it used its presence outside the United States to
27   shield itself from discovery and prevent Qualcomm from making a record.
28   In addition to the discussion here, the accompanying declaration of John Han corrects the record
     as to other assertions in LGE’s submission.
                                                    5
                   QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                       Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 7 of 13


 1                  3.      Qualcomm will suffer irreparable harm from being required to grant
                            exhaustive licenses to chip makers.
 2

 3          Qualcomm also demonstrated in its Motion that, absent a stay, it will suffer irreparable

 4   harm from the requirement in the injunction to grant exhaustive licenses to chip makers as a result

 5   of the substantial difficulties inherent in multi-level licensing. (Mot. at 8-9.) Qualcomm has

 6   maintained throughout the case that its practice of licensing only at the device level is industry

 7   standard and is justified because it is much more efficient than licensing at multiple levels in the

 8   supply chain. (See Trial Tr. at 355:15-22 (Moynihan), 805:4-15 (Mollenkopf), 992:15-19

 9   (Donaldson), 1432:12-24, 1436:3-8, 1439:15-23 (Gonell), 1670:14-1674:17 (Weiler).) The FTC

10   asserts that if Qualcomm’s position is correct, it is “implausible” to believe that “chip suppliers

11   would nonetheless insist on licensing Qualcomm patents that their OEM customers could license

12   more efficiently”. (Opp. at 7.) The FTC ignores basic motivations. The self-interest of chip

13   makers is not to promote fair, quick and efficient collection of royalties by Qualcomm, but rather

14   to delay and minimize the payment of royalties from those chip makers. Multi-level licensing

15   would facilitate obstruction and delay. The OEMs would point to the chip makers and assert that

16   most of Qualcomm’s valuable patents are substantially embodied in the modem chips, such that

17   chip makers should have to pay the bulk of the royalty. Conversely, the chip makers would point

18   to the OEMs and assert that most of Qualcomm’s valuable patents are substantially embodied in

19   the complete devices as they communicate with the cellular network, such that OEMs should

20   have to pay the bulk of the royalty (a claim they could make even if Qualcomm were to try and

21   license to them its entire SEP portfolio, as the ACT brief proposes). (See Rogers Decl. ¶ 5.) This

22   would force Qualcomm into negotiations over which portion of Qualcomm’s patent portfolio each

23   licensee needs to license—and inevitably disputes over that question—before Qualcomm was

24   even in a position to begin addressing the value of those patents. (Trial Tr. at 1432:25-1434:21

25   (Gonell).) Licensing at only one level of the supply chain allows Qualcomm to avoid this “delay

26   and disagreement among multiple parties”, which “undermine Qualcomm’s ability to obtain fair

27

28
                                                   6
                  QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                      Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 8 of 13


 1   value for its intellectual property”. (Rogers Decl. ¶ 5.) 3

 2          The serious difficulties in multi-level licensing set forth in the Rogers Declaration are

 3   confirmed by the brief of amicus ACT, which asserts that “[c]ellular standards are implemented at

 4   the chip level” and, as a result, Qualcomm will not need to license cellular SEPs to OEMs. (ECF

 5   No. 1503-2 at 8.) ACT’s bald assertion is entirely unsupported by any technical evidence; there

 6   is no evidence that all cellular SEPs are practiced by modem chips. To the contrary, Qualcomm

 7   submitted evidence that cellular standards describe the functionality of complete cellular devices,

 8   not modem chips. (See ECF No. 912 (Decl. of Lorenzo Casaccia) ¶¶ 5, 8, 10, 19-35).) ACT is an

 9   organization aligned with the interests of powerful OEMs such as Apple and Samsung, see

10   https://allthingsfrand.com/about/ (an ACT website listing its members), and its brief illustrates the

11   finger-pointing that would inevitably occur under a multi-level licensing regime.

12          ACT further claims that its “views on these issues are mainstream and have been

13   supported by an extensive array of industry . . . stakeholders”, and as support cites a “Core

14   Principles and Approaches for SEP Licensing” proposal that ACT (and others, including Apple

15   and Lenovo) submitted to a CEN-CENELEC Workshop. (ECF No. 1503-2 at 3-4.) But many of

16   the ideas espoused in that document were specifically and opportunistically used by OEMs to

17   “devalue SEPs”. 4 And ACT is not presenting the Court with the whole story. Rather, ACT omits

18   the competing proposal submitted at the same CEN-CENELEC Workshop by many other

19   industry participants (including Qualcomm) that contradicted ACT’s positions and argued that
20   “licensing a product or service at a single point in the supply chain is an efficient approach” to

21   ensuring that SEP owners “allow access to [standard-essential] patented technology for

22

23   3
       The FTC miscites Paragraph 5 of the Declaration of Alex Rogers for the proposition that
     “Qualcomm asserts” that “should the injunction become effective, rivals will prove eager to
24   conclude licenses with Qualcomm”. (Opp. at 12.) Mr. Rogers made no such assertion in
25   Paragraph 5 of his Declaration or anywhere else. To the contrary: he declares that “OEMs will
     contend that all or nearly all cellular SEP claims are practiced or exhausted at the component
26   level and that Qualcomm must, under [the] Order, first license at the component level”, causing
     “delay and disagreement among multiple parties”. (Rogers Decl. ¶ 5.)
27   4
      (See, e.g., Byars Decl. Ex. F at 7 (internal Apple document listing strategies to “[d]evalue
28   SEPs”, including by setting the royalty base as the “smallest priceable component” and
     “build[ing] favorable, arms-length ‘comp’ licenses”).)
                                                   7
                  QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                      Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 9 of 13


 1   implementing and using the standard”. (Byars Decl. Ex. A at 7.) ACT’s amicus submission itself

 2   represents an effort to use arguments about where cellular SEPs are practiced to make it

 3   substantially more difficult for Qualcomm (and other SEP holders) to license its SEPs and obtain

 4   fair value for its patents.

 5           The irreparable harm is exacerbated by the prospect of inconsistencies between the Order

 6   and foreign regulators. The Taiwan Fair Trade Commission (“TFTC”) and the Chinese National

 7   Development and Reform Commission (“NDRC”) each recently investigated the same set of

 8   Qualcomm practices and concluded their investigations without ordering Qualcomm to license

 9   component makers. (See, e.g., Byars Decl. Ex. C, Ex. D, Ex. E at 2 (TFTC settlement providing

10   that “Qualcomm will not assert any SEP claim against a [chip maker] without first offering them

11   a license to such claim on [FRAND] terms and conditions”); Trial Tr. 1982:23-1983:13 (Rogers)

12   (Rectification Plan with NDRC does not require Qualcomm to sell chips to unlicensed companies

13   or to license at the component level).) Many chip makers (and OEMs) are based in Taiwan or

14   China. These deliberate decisions by foreign governments that it is in their respective national

15   interests not to impose the requirements in this Court's Order are entitled to adjudicative comity.

16   See Mujica v. AirScan Inc., 771 F.3d 580, 599 (9th Cir. 2014).

17           The irreparable harm facing Qualcomm warrants a stay, and nothing in the FTC’s

18   Opposition or the amicus briefs undermines that fact.

19           B.      Qualcomm’s Appeal Presents a Substantial Case on the Merits.
20           Qualcomm demonstrated that its appeal presents a “substantial case on the merits”, which

21   means “serious questions” or questions on which Qualcomm has a “fair prospect of success”.

22   (Mot. at 6.) None of the FTC’s arguments casts any doubt on the seriousness of the issues

23   Qualcomm intends to raise on appeal or its prospect of success. In the interest of space,

24   Qualcomm responds here only to the FTC’s misstatements of the legal standards.

25           As an initial matter, the FTC asserts that Qualcomm “would have to show a strong

26   likelihood of success on appeal to obtain a stay”. (Opp. at 11.) Qualcomm has easily made that

27   showing. However, the standard on this motion for a stay is lower, namely “a substantial case on

28   the merits”. Leiva-Perez v. Holder, 640 F.3d 962, 967-68 (9th Cir. 2011).
                                                    8
                   QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                       Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 10 of 13


 1           The FTC also asserts that Qualcomm’s argument on appeal that the record lacks the

 2   necessary evidence of current market conditions justifying an injunction is a “case-management

 3   decision” “entitled to considerable deference on appeal”. (Opp. at 12.) But the Ninth Circuit has

 4   held that evidence that a violation that is “ongoing or likely to recur” is a necessary element of the

 5   FTC’s request for injunctive relief. FTC v. Evans Prods. Co., 775 F.2d 1084, 1087 (9th Cir.

 6   1985); see also FTC v. Shire ViroPharma, Inc., 917 F.3d 147, 158 (3d Cir. 2019) (“a court uses

 7   [the likelihood of recurrence standard] to determine the FTC’s entitlement to an injunction”);

 8   FTC v. AbbVie Inc., 329 F. Supp. 3d 98, 145 (E.D. Pa. 2018) (denying a permanent injunction

 9   because the record contained “no basis to conclude that” antitrust violations are “likely to

10   reoccur”); FTC v. Merch. Servs. Direct, LLC, 2013 WL 4094394, at *3 (E.D. Wash. Aug. 13,

11   2013) (concluding that, after “stale” evidence regarding past alleged violations was “excised”,

12   “there is little to suggest that the violations . . . are likely to recur” and denying preliminary

13   injunction).

14           This Court should find that Qualcomm’s appeal presents a substantial case for relief on

15   the merits.

16           C.      Staying the Order Pending Appeal Is in the Public Interest.

17           All witnesses at trial agreed that chip markets are characterized by falling prices,

18   increased output and dynamic innovation. (Mot. at 3-4, 18-19; Trial Tr. at 1695:20-1696:7

19   (Chipty), 1797:6-1800:23 (Snyder), 2031:16-24, 2062:20-2064:22 (Shapiro).)

20           Nevertheless, the FTC asserts that this motion should be denied because of an alleged

21   threat to future modem chip markets, including 5G. (Opp. at 8-9.) There is no record evidence,

22   however, supporting the FTC’s contention that 5G modem chips are, or are about to become, a

23   properly defined antitrust market, or that Qualcomm will have monopoly power in that market

24   once the sale of 5G modem chips begins. Nor has the FTC presented any evidence that should

25   Qualcomm gain a leadership position in 5G, such position would be based on anything but a

26   legitimate time-to-market advantage or superior chips. See United States v. Grinnell Corp., 384

27   U.S. 563, 570-71 (1966) (distinguishing between exclusionary conduct and “growth or

28   development as a consequence of a superior product, business acumen, or historic accident”).
                                                     9
                    QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                        Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 11 of 13


 1           The FTC also asserts that Qualcomm has not shown that allowing the injunction altering

 2   its business practices threatens harm to its technology leadership and therefore the national

 3   security of the United States. The FTC acknowledges that the Committee on Foreign Investment

 4   in the United States (“CFIUS”) blocked a foreign acquisition of Qualcomm by Broadcom, but

 5   asserts that CFIUS’s letter “does not endorse, or even mention, the Qualcomm practices the Court

 6   has enjoined”. (Opp. at 10.) That is incorrect. The CFIUS letter states explicitly that CFIUS

 7   considered Broadcom’s criticisms of Qualcomm’s “licensing structure” and Broadcom’s

 8   statement that it would “reset [Qualcomm’s] business model”. (ECF No. 1495-2 at 3.) CFIUS

 9   concluded that “[c]hanges to Qualcomm’s business model would likely negatively impact the

10   core R&D expenditures of national security concern”. (Id.) And CFIUS identified Qualcomm as

11   the “current leading company in 5G technology development and standard setting”. (Id. at 2.)

12   Thus, the CFIUS letter supports the public interest in maintaining the structure of Qualcomm’s

13   licensing business pending appeal.

14           A stay pending appeal would not harm competition but would protect the national security

15   of the United States. It is therefore in the public interest.

16                                              CONCLUSION
17           For the foregoing reasons, and the reasons in Qualcomm’s Motion, the Court should stay

18   the Order pending appeal or, in the alternative, stay its Order while Qualcomm seeks a stay from

19   the Court of Appeals for the Ninth Circuit.

20

21

22

23

24

25

26

27

28
                                                    10
                   QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                       Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 12 of 13


 1   Dated: June 18, 2019
                                           Respectfully submitted,
 2

 3                                         CRAVATH, SWAINE & MOORE LLP,

 4
                                                     /s/ Yonatan Even         ___________
 5                                                          Gary A. Bornstein
                                                              Yonatan Even
 6

 7                                         Worldwide Plaza
                                             825 Eighth Avenue
 8                                               New York, NY 10019
                                                    Tel: (212) 474-1000
 9                                                      Fax: (212) 474-3700
                                                            gbornstein@cravath.com
10
                                                            yeven@cravath.com
11
                                          Robert A. Van Nest
12                                        Eugene M. Paige
                                          Justina K. Sessions
13                                        KEKER, VAN NEST & PETERS LLP
                                              633 Battery Street
14
                                                  San Francisco, CA 94111-1809
15                                                    Tel: (415) 391-5400
                                                          Fax: (415) 397-7188
16                                                            rvannest@keker.com
                                                              epaige@keker.com
17                                                            jsessions@keker.com
18

19
20

21

22

23

24

25

26

27

28
                                                  11
                 QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                     Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1506 Filed 06/18/19 Page 13 of 13


 1                                      Richard S. Taffet
                                        MORGAN, LEWIS & BOCKIUS LLP
 2                                         101 Park Avenue
 3                                             New York, NY 10178-0060
                                                   Tel: (212) 309-6000
 4                                                     Fax: (212) 309-6001
                                                           richard.taffet@morganlewis.com
 5
                                        Willard K. Tom
 6                                      MORGAN, LEWIS & BOCKIUS LLP
 7                                         1111 Pennsylvania Ave. NW
                                               Washington, DC 20004-2541
 8                                                 Tel: (202) 739-3000
                                                       Fax: (202) 739 3001
 9                                                         willard.tom@morganlewis.com
10
                                        Geoffrey T. Holtz
11                                      MORGAN, LEWIS & BOCKIUS LLP
                                           One Market, Spear Street Tower
12                                             San Francisco, CA 94105-1126
                                                  Tel: (415) 442-1000
13                                                    Fax: (415) 442-1001
                                                          geoffrey.holtz@morganlewis.com
14

15                                      Attorneys for Qualcomm Incorporated

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                12
               QUALCOMM’S REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL
                                   Case No. 5:17-cv-00220-LHK
